Citation Nr: 1647761	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 until February 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in April 2010.

On his April 2011 substantive appeal (VA Form 9) the Veteran requested a hearing before the Board in connection with his claim.  In December 2011 he withdrew his hearing request.

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again required in this case to conduct further development of the record.

Specifically, a May 2011 letter from the Social Security Administration (SSA) indicates that the Veteran filed for disability benefits based on his heart condition, PTSD, and depression.  The Veteran has since reported on VA examination that he is in receipt of SSA disability benefits.  However, no SSA disability records have been associated with the Veteran's claims file.  

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, the Veteran's SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 


Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




